                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 1 of 18




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS
SONYA LARSON,                                              )
    Plaintiff                                              )
                                                           )
v.                                                         )   C.A. No.: 1:19-CV-10203-IT
                                                           )
DAWN DORLAND PERRY,                                        )
COHEN BUSINESS LAW GROUP, PC and                           )
JEFFREY A. COHEN, ESQUIRE,                                 )
     Defendants                                            )


  DEFENDANTS COHEN BUSINESS LAW GROUP, PC, AND JEFFREY A. COHEN,
  ESQ.’S MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS
 PLAINTIFF SONYA LARSON’S COMPLAINT AND DEMAND FOR TRIAL BY JURY


               Defendants Cohen Business Law Group, PC, and Jeffrey A. Cohen, Esq. (“Attorney

Cohen”) (collectively, the “Firm”) move pursuant to Fed. R. Civ. P. 12(b)(1), (2), and (6) to

dismiss Plaintiff Sonya Larson’s (“Larson”) Complaint and Demand for Trial by Jury

(“Complaint”).

               Taking the allegations of the Complaint at face value, the Plaintiff cannot successfully

establish tort liability, against the Firm for performing routine legal services in pursuit of their

client’s interests. But before the Court can address the issues on the merits, it must first

determine whether it has subject matter jurisdiction to adjudicate this action and personal

jurisdiction over the Firm.          The Plaintiff has no established the Court has subject matter

jurisdiction or personal jurisdiction over the Firm. Therefore, the claims against the Firm must

be dismissed.




{B0340213.1}
                         Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 2 of 18




I.                  FACTUAL BACKGROUND1

                    In 2015, Defendant Dawn Dorland Perry (“Dorland”) donated one of her kidneys to an

     unknown recipient. Complaint, ¶ 8. That July, she wrote a letter addressed to her recipient

     (“Factual Letter”) to introduce herself, explain why she donated her kidney, express an interest in

     learning more about her recipient, and propose meeting her recipient. Id. at ¶ 9. Soon after,

     Dorland posted the Factual Letter to a private Facebook group, to which she and Larson were

     both members. Id. at ¶¶ 9-10.

                    A.      Larson’s Short Story

                    According to the Complaint, Larson saw the Factual Letter on the private Facebook

     group and was inspired; she recorded her thoughts and ideas from the Factual Letter and some

     other letters from organ donors. Id. at ¶¶ 17, 20. In fact, Larson was beginning to write a Short

     Story2 about “an alcoholic, working class Chinese-American woman living in Boston with her

     husband, who receives a kidney donation from a wealthy white woman.” Id. at ¶ 17. Notably,

     the Short Story includes a letter sent by the donor character to her kidney recipient (“Fictional

     Letter”). Id. at ¶ 19.         The Short Story revolves around their eventual meeting following the

     Fictional Letter. Id. at ¶ 15.

                    In December 2015, Audible, Inc. (“Audible”) accepted the Short Story for publication as

     an audio story. Id. at ¶ 26. Larson then began changing the content of the Fictional Letter to

     “avoid any resemblance between Larson’s Fictional Letter and Dorland’s Factual Letter.” Id. at

     ¶ 27. Before Larson finished her revisions, however, Audible uploaded an earlier version of the



     1
       The Firm, solely for the purposes of this motion, assumes the truth of the well-pleaded factual allegations in the
     Complaint. The Firm reserves the right to dispute those factual allegations should this case survive initial
     dispositive motions by any party.
     2
       The Complaint refers to the short story as “The Kindest,” the “Short Story,” or “The Work”). Id. at ¶ 14. For
     purposes of clarity, this motion will refer to Larson’s story that she submitted to Audible and ASF as the “Short
     Story” and the later version she submitted to the BBF as “The Kindest.”



     {B0340213.1}                                             2
                    Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 3 of 18




Short Story in downloadable and print-on-demand CD format. Id. at ¶ 28. Audible would later

publish Larson’s revised Short Story. Id.

               Dorland learned of the Short Story in June of 2016 – one month before Audible published

the revised Short Story – after Larson read a preliminary draft at a Boston bookstore. Id. at ¶ 21.

One of Dorland’s friends was in attendance. Id. She contacted Dorland afterwards because the

plot – anonymous kidney donor contacting their recipient – reminded her of Dorland.3 Id.

Dorland contacted Larson about Short Story and, after she read a copy, became upset with

Larson because Larson’s Fictional Letter resembled her Factual Letter. Id. On August 3, 2016,

Audible published Larson’s revised Short Story. Id. at ¶ 28. American Short Fiction (“ASF”)

also published an earlier version of the Short Story in its August 2017 literary magazine and

featured it online in May 2018. Id. at ¶ 29. Audible and ASF respectively paid Larson $125 and

$300 to publish the Short Story. Id. at ¶¶ 28-29.

               B.      Larson Submits The Kindest to the Boston Book Festival

               Larson eventually submitted The Kindest to the Boston Book Festival (“BBF”). In May

2018, the BBF selected The Kindest as its central literary work to feature from August to October

2018 as its One City/One Story selection. Id. at ¶ 32. Dorland, after learning of the selection,

contacted ASF, the BBF, Larson’s employer, and other writing organizations to complain that

Larson’s Work plagiarized the Factual Letter. Id. at ¶ 53. The BBF expressed concern to Larson

that the Fictional Letter resembled the Factual Letter. Id. at ¶ 39. Larson then agreed to modify

her Fictional Letter in The Kindest. Id. at ¶ 40. This revision to The Kindest was one of many

that Larson made for the BBF. Id. In fact, Larson also revised the “story’s location and certain

objects, details, dialogue, gestures, word choices[,] and the ending.” Id.


3
 Dorland’s friend posted, “Sonya [Larson] read a cool story about giving out a kidney, you came to mind, and I
wondered if you were the source of the inspiration.” Id. at ¶ 21 (alteration in original).



{B0340213.1}                                            3
                          Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 4 of 18




                     On June 10, 2018, Dorland obtained a copyright for the Factual Letter.4 Id. at ¶ 12. That

      same month, Larson retained Attorney James A. Gregorio to “deal with the hornet’s nest that

      Dorland was stirring up.” Id. at ¶ 42. Gregorio requested ASF – a non-party – to forward his

      contact information to Dorland or her attorney to discuss the Work. Id.

                     C.      Involvement of the Firm

                     On July 3, 2018, the Firm wrote a letter to the BBF stating that Larson’s Short Story

      contained the Factual Letter “in whole or in part.” Id. at ¶ 43. The Firm’s letter states that “any

      decision by the BBF to publish Larson’s Short Story would infringe Dorland’s rights” and

      requests that the BBF cease and desist from further printing, copying, distributing, or

      undertaking any other activities related to Larson’s Short Story. Exhibit A, Cease and Desist

      Letter.5 If not, the Firm’s letter states that the BBF would risk incurring damages under the

      Copyright Act. Complaint, ¶ 74. The BBF ultimately rescinded its selection of The Kindest as

      its One City/One Story selection. Id. at ¶ 50.


II.                  THE COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION OR
                     PERSONAL JURISDICTION OVER THE DEFENDANTS, COHEN BUSINESS
                     LAW GROUP, PC AND JEFFREY A. COHEN, ESQUIRE

                     The Court should dismiss this action because Larson’s count for a declaratory judgment

      (Count IX) does not raise a dispute that is real, substantial, concrete, or definite. Without Count

      IX, the Court cannot exercise supplemental jurisdiction to adjudicate her remaining tort claims.
      4
        The Factual Letter’s copyright title is “Dorland kidney chain final recipient letter July 2, 2015” and its registration
      number is TXu 2-101-420. See Complaint, Exhibit B.
      5
        Under Fed. R. Civ. P. 12(b)(1), the Court may consider documents outside the pleadings, such as exhibits and
      affidavits attached to the motion to dismiss, and the opposition. González v. United States, 284 F.3d 281, 288 (1st
      Cir. 2002). Similarly, given that the plaintiff has explicitly incorporated the Cease and Desist letter in the
      Complaint, the Court may take notice of the letter and its contents without converting the instant motion to dismiss
      under Rule 12(b)(6) to a motion for summary judgment under Rule 56. Bedall v. State Street Bank and Trust Co.,
      137 F.3d 12, 17 (1st Cir. 1998)(“When, as now, a complaint's factual allegations are expressly linked to—and
      admittedly dependent upon—a document (the authenticity of which is not challenged), that document effectively
      merges into the pleadings and the trial court can review it in deciding a motion to dismiss under Rule 12(b)(6)”). See
      also Fudge v. Penthouse Int'l, Ltd., 840 F.2d 1012, 1015 (1st Cir.1988).




      {B0340213.1}                                               4
                    Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 5 of 18




Moreover, the Court does not have personal jurisdiction over Defendants because they are

California residents with limited in-forum conduct. Finally, if the Court determines that it does

have jurisdiction to decide this action, it should dismiss all claims against Defendants because

their conduct is protected by the litigation privilege.

               Larson bears the burden of proving jurisdiction. Amgen, Inc. v. F. Hoffman-LaRoche

Ltd., 456 F. Supp. 2d 267, 274 (D. Mass. 2006), citing Aversa v. United States, 99 F.3d 1200,

1209 (1st Cir. 1996). “[A] federal court generally may not rule on the merits of a case without

first determining that it has jurisdiction over the category of claim in suit (subject-matter

jurisdiction) and the parties (personal jurisdiction).” Sinochem Int’l Co., Ltd. v. Malaysia Int’l

Shipping Corp., 549 U.S. 422, 430-31 (2007). Before the Court addresses whether the plaintiff

has stated a claim for which relief can be granted, therefore, it must first address jurisdictional

issues. Shirokov v. Dunlap, Grubb & Weaver, PLLC, No. CIV.A. 10-12043-GAO, 2012 WL

1065578, at *7 (D. Mass. Mar. 27, 2012).

               A.      The Court Does not Have Subject Matter Jurisdiction to Adjudicate this
                       Action

               Larson contends that the Court has subject matter jurisdiction, 28 U.S.C. § 1338(a), to

adjudicate Count IX and supplemental jurisdiction, 28 U.S.C. § 1367(a), to decide her remaining

tort claims. Larson’s claim seeking a copyright for The Kindest and a declaration of non-

infringement (Count IX) fails to present an “actual controversy” as required by the Declaratory

Judgment Act. 28 U.S.C. § 2201(a). Since Larson fails to establish the jurisdictional predicate

of an action under the Declaratory Judgment Act, 28 U.S.C. § 2201, subject matter jurisdiction is

absent. See Micro Focus (US), Inc. v. Genesys Software Sys., Inc., No. CV 14-14049-NMG,

2015 WL 4480358, at *2 (D. Mass. July 21, 2015) (“The party seeking a declaratory judgment

bears the burden of demonstrating the existence of an actual controversy.”). Even if it were



{B0340213.1}                                          5
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 6 of 18




present, the Court’s considerable discretion is best exercised by declining, as is its right, to

adjudicate what is essentially an allegation of common law tortious interference with contractual

relations.



                      1.     Standard of Review

               Pursuant to Fed. R. Civ. P. 12(b)(1), a defendant may move to dismiss an action for lack

of subject matter jurisdiction. Once a defendant challenges a court’s subject matter jurisdiction,

the burden shifts to the plaintiff to establish a foundation for jurisdiction by a preponderance of

the evidence. Padilla-Mangual v. Pavia Hosp., 516 F.3d 29, 31 (1st Cir. 2008); Taber Partners,

I v. Merit Builders, Inc., 987 F.2d 57, 60 (1st Cir. 1993) (“[T]he party invoking the jurisdiction

of a federal court carries the burden of proving its existence.”). To determine whether a plaintiff

has met its burden, the Court “take[s] as true all well-pleaded facts in the plaintiffs’ complaints,

scrutinize[s] them in the light most hospitable to the plaintiffs’ theory of liability, and draw[s] all

reasonable inferences therefrom in the plaintiffs’ favor.” Fothergill v. United States, 566 F.3d

248, 251 (1st Cir. 2009). The Court may also consider “whatever evidence has been submitted,

such as depositions and exhibits.” Carroll v. United States, 661 F.3d 87, 94 (1st Cir. 2011)

(citation omitted).

                      2.     Declaratory Judgment Act

               The Declaratory Judgment Act allows “any court of the United States” to “declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought,” but only “[i]n a case of actual controversy within [that

court’s] jurisdiction.” 28 U.S.C. § 2201(a); In re Fin. Oversight & Mgmt. Bd. for Puerto Rico,

916 F.3d 98, 110–11 (1st Cir. 2019). The Act does not provide an independent basis for federal




{B0340213.1}                                          6
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 7 of 18




jurisdiction, but rather is limited to cases of “actual controversy” that are justiciable under

Article III. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (internal citations

omitted); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 118, 127 (2007) (the Act creates a

remedy, not an independent source of subject matter jurisdiction).

               To satisfy the “actual controversy” requirement, the Court considers whether there is “a

substantial controversy, between the parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.”                    Id., citing

MedImmune, Inc., 549 U.S. at 127. As the First Circuit recently summarized:


                      Although there is not “the brightest of lines between
                      those declaratory-judgment actions that satisfy the case-or-
                      controversy requirement and those that do not,” [MedImmune, Inc.,
                      549 U.S. at 127], “[b]asically, the question in each case is whether
                      the facts alleged, under all the circumstances, show that there is a
                      substantial controversy, between parties having adverse legal
                      interests, of sufficient immediacy and reality to warrant the
                      issuance of a declaratory judgment.” Maryland Cas. Co. v. Pac.
                      Coal & Oil Co., 312 U.S. 270, 273 (1941).

In re Fin. Oversight & Mgmt. Bd. for Puerto Rico, 916 F.3d at 110-11.

                      3.     There is no dispute between Larson and the Firm that is real,
                             substantial, definite, or concrete

               There is no actual controversy between Larson and the Firm that warrant the Court to

exercise subject matter jurisdiction. The BBF has already rescinded its selection of The Kindest

as its One City/One Story selection. Complaint, ¶ 50. Where there is no anticipated or imminent

publications of The Kindest, there is no justiciable controversy. Accordingly, Larson has failed

to establish that an infringement dispute between the parties is “of sufficient immediacy and

reality” to warrant a declaratory judgment. Micro Focus (US), Inc., No. CV 14-14049-NMG,

2015 WL 4480358, at *3, citing MedImmune, 549 U.S. at 127. Larson concedes that her request




{B0340213.1}                                           7
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 8 of 18




for a declaratory judgment is the sole basis that this Court has jurisdiction to hear her claims; she

alleges that the Court has supplemental jurisdiction to hear her remaining tort claims. See

Complaint, p. 2. However, there is no justiciable controversy between the parties because the

BBF has already rescinded its selection of The Kindest. The only remaining dispute is whether

that decision resulted in tortious damages, a dispute of state law that can and should be

adjudicated in state court. The Court, therefore, should dismiss Count IX. Without Count IX,

the Court should dismiss the entire action because it no longer would have the basis for subject

matter jurisdiction to adjudicate Larson’s tort claims.

                      4.     The Declaratory Relief Sought by Larson is Not Properly Before This
                             Court

               The relief Larson seeks in Count IX can be divided into two categories: (1) Larson

requests a judgment that she owns and possesses a copyright for The Kindest; and (2) Larson

requests a judgment that she has not infringed on any other rights Dorland may have under the

Copyright Act.

               As to the former, Larson has not alleged that she has registered The Kindest with the

United States Copyright Office, the appropriate venue to register copyrights. See 17 U.S.C. §

408 (outlining steps to register a copyright). The declaration that Larson seeks – that she owns a

copyright to The Kindest – is akin to seeking copyright registration. Instead of utilizing the

procedures prescribed in 17 U.S.C. § 408, Larson now seeks an end-run around the copyright

registration procedures that Congress enacted.            A federal court cannot and should not be

available to litigants seeking regulatory acknowledgement when a statutory procedure exists for

the same relief.

               As to the latter, there is no contemplated or alleged infringement where the BBF is not

publishing The Kindest. As a result, Larson is seeking a blanket order of non-infringement in the



{B0340213.1}                                          8
                    Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 9 of 18




present and future. As discussed above, without imminent infringement the matter is not ripe

and the Court cannot reach a sweeping judgment on such speculative grounds.

               B.      The Court Does Not Have Personal Jurisdiction Over the Firm

               Neither the Firm nor Attorney Cohen are Massachusetts residents, own property in

Massachusetts, or have otherwise consented to this Court’s jurisdiction. The Complaint fails to

set forth any facts showing the required minimum contacts with Massachusetts to satisfy the

Long Arm statute.

                       1.    Standard of Review Pursuant to Fed. R. Civ. P. 12(b)(2)

               When analyzing a motion to dismiss for lack of personal jurisdiction pursuant to Fed. R.

Civ. P. 12(b)(2), the plaintiff bears the burden showing that jurisdiction exists through pleadings,

affidavits, and other competent evidence. Droukas v. Divers Training Acad., Inc., 375 Mass.

149, 151 (1978). The Court will “accept the allegations in the Complaint as true and construe

the facts in the light most favorable to the plaintiff.” Phillips v. Prairie Eye Center, 530 F.3d 22,

24 (1st Cir. 2008).

               When a district court rules on a motion to dismiss for lack of personal jurisdiction

without holding an evidentiary hearing, the “prima facie” standard governs its determination.

See United Elec. Radio & Mach. Workers of Am. v. 163 Pleasant St. Corp., 987 F.2d 39, 43 (1st

Cir. 1993); Boit v. Gar-Tec Prods., Inc., 967 F.2d 671, 675 (1st Cir. 1992). “Under this standard,

it is plaintiff’s burden to demonstrate the existence of every fact required to satisfy both the

forum’s long-arm statute and the Due Process Clause of the Constitution.” United Elec. Radio &

Mach. Workers of Am., 987 F.2d at 44 (internal quotation marks omitted). “The prima facie

showing must be based upon evidence of specific facts set forth in the record.” Id. To meet this

requirement, the plaintiff must “go beyond the pleadings and make affirmative proof.” Id.




{B0340213.1}                                          9
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 10 of 18




(internal quotation marks omitted). In evaluating whether the prima facie standard has been

satisfied, however, “the district court is not acting as a factfinder; rather, it accepts properly

supported proffers of evidence by a plaintiff as true and makes its ruling as a matter of law.”

United States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 618-19 (1st Cir. 2001) (citation omitted).

The prima facie method is appropriate here, as it is a “useful means of screening out cases in

which personal jurisdiction is obviously lacking, and those in which the jurisdictional challenge

is patently bogus.”          Sporfschahnel New England Ltd. P’ship v. Fancaster, Inc., 2010 WL

3895177 at *3 (D. Mass. 2010), citing Swiss Am. Bank, Ltd., 274 F.3d at 618.

                      2.     Massachusetts does not have general jurisdiction over the Firm or
                             Attorney Cohen

               Larson cannot establish that the Court has general or specific jurisdiction over the Firm.

A court may exercise authority over a defendant by virtue of either general or specific

jurisdiction. Massachusetts Sch. of Law at Andover, Inc. v. American. Bar Ass’n, 142 F.3d 26,

34 (1st Cir. 1998). General jurisdiction exists when the defendant has engaged in “continuous

and systematic activity” in the forum, even if the activity is unrelated to the suit. United Elec.,

Radio & Mach. Workers of Am., 960 F.2d at 1088.

               Here, the allegations in the Complaint limit the Firm’s behavior to sending letters from

California to North Carolina and Massachusetts. Specifically, the Complaint alleges that the

Firm sent the cease and desist letter and at least three other letters to Larson’s attorneys. Absent

from the Complaint are any allegations that the Firm is domiciled in Massachusetts, owns

property in Massachusetts, or transacts business regularly in Massachusetts. See Complaint, ¶¶

5, 7. Further, Larson has not alleged that the Firm has had any contacts with Massachusetts

unrelated to this action. See generally, Complaint. In the absence of a sufficient showing of

continuous and systematic activity in Massachusetts, Larson cannot meet her burden of



{B0340213.1}                                           10
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 11 of 18




demonstrating that Massachusetts has general jurisdiction over the Firm. United Elec., Radio &

Mach. Workers of Am., 960 F.2d at 1088.

                      3.      Massachusetts does not have specific jurisdiction over the Firm or
                              Attorney Cohen

               Larson also cannot establish that the Court has specific jurisdiction over the Firm. See

Massachusetts Sch. of Law at Andover, Inc., 142 F.3d at 34. (“In the absence of general

jurisdiction, a court’s power depends upon the existence of specific jurisdiction.”). To establish

specific jurisdiction, Larson must demonstrate that the Massachusetts long-arm statute grants

jurisdiction over the Firm and that the exercise of that jurisdiction comports with the Due

Process Clause of the Fourteenth Amendment. Lorelei Corp. v. County of Guadalupe, 940 F.2d

717, 720 (1st Cir. 1991) (per curiam). The constitutional analysis has three distinct components:

(1) relatedness; (2) purposeful availment; and (3) reasonableness.” Hannon v. Beard, 524 F.3d

275, 282 (1st Cir. 2008) (internal quotations and citations omitted).              If the plaintiff cannot

satisfy the relatedness or purposeful availment components, the Court will not review the

reasonableness element in its jurisdictional analysis. Swiss Am. Bank, 274 F.3d at 625; see

Foster-Miller, Inc. v. Babcock & Wilcox Canada, 46 F.3d 138, 145 (1st Cir. 1995) (plaintiff

bears the burden “of persuasion on the elements of relatedness and minimum contacts”).

                              (a)    Relatedness

               To satisfy the relatedness component, Larson’s claims must “arise out of, or be related to,

the defendant’s in-forum activities.”            Hannon, 524 F.3d at 282; see Adamchek v. Costco

Wholesale Corp., No. 1:08-CV-10182, 2008 WL 7536878, 2008 WL 7536878, at *5 (D. Mass.

June 11, 2008). In particular, the Firm’s in-state conduct must form an important, or at least

material, element of proof in Larson’s case. Harlow v. Children’s Hosp., 432 F.3d 50, 61 (1st

Cir. 2005).



{B0340213.1}                                           11
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 12 of 18




               The allegations in the Complaint demonstrate that the Firm had minimal in-forum

activities. Indeed, Larson’s claims against the Firm stem from the cease and desist letter that it

sent the BBF and the Firm’s ensuing correspondence with Larson’s counsel; correspondence that

Laron’s counsel initiated. The Firm’s letter to the BBF – a non-party – does not constitute in-

forum activity. Simple allegations of acts by a non-party which may have been motivated by a

letter received in forum do not give rise sufficient in-forum activity. See Adamchek, No. 1:08-

CV-10182, 2008 WL 7536878, at *5 (D. Mass. June 11, 2008) (email communications alone did

not satisfy the contacts requirement). Moreover, speculative allegations as to why BBF decided

to rescind its offer to publish The Kindest is the exact type of but-for arguments that the Court

should reject. Harlow, 432 F.3d at 61 (broad but-for arguments are generally insufficient).

               The correspondence between the Firm and Larson’s counsel is insufficient to satisfy the

relatedness component because the Firm was responding to correspondence that Larson’s

counsel initiated. Hannon, 524 F.3d at 284 (defendant’s contacts “must be voluntary and not

based on the unilateral actions of another party”). Furthermore, the counsel that contacted the

Firm was from North Carolina; Larson later hired Massachusetts counsel.                Larson cannot

manufacture the relatedness component of personal jurisdiction by abandoning her out-of-forum

counsel, retaining in-forum counsel, and directing her in-forum counsel to initiate

correspondence – with threats of litigation and a thirty-day response deadline, G. L. c. 93A – to

the Firm. See id.

                             (b)    Purposeful Availment

               Even if Larson could demonstrate that the Firm’s contacts with Massachusetts were

related to this action, she must also show that the Firm’s contacts “represent a purposeful

availment of the privilege of conducting activities in the forum state, thereby invoking the




{B0340213.1}                                         12
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 13 of 18




benefits and protections of that state’s laws and making the defendant’s presence before the

state’s courts foreseeable.” Hannon, 524 F.3d at 284. To satisfy the purposeful availment prong,

the defendant’s contacts “must be voluntary and not based on the unilateral actions of another

party” and “must be such that [the] defendant could reasonably anticipate being haled into court

there.” Id. To sustain her burden, Larson “must do more than simply surmise the existence of a

favorable factual scenario; [s]he must verify the facts alleged through materials of evidentiary

quality.” Barrett v. Lombardi. 239 F.3d 23, 27 (1st Cir. 2001).

               Larson is unable to establish the purposeful availment component because the Firm did

not avail itself to benefits and protections of the laws of Massachusetts. The Firm always

maintained that should litigation arise, California would be the proper venue.                In its

communications with Larson’s counsel, the Firm maintained that “the only appropriate

jurisdiction applicable to the dispute between our clients as to your client’s infringement of her

copyright is California, with the appropriate venue being Los Angeles.” The Firm’s letter also

asserts that if Larson files suit in Massachusetts, it will swiftly move to dismiss the suit for lack

of jurisdiction.        Simply put, the Firm’s responses to Larson’s counsels’ correspondence is

insufficient to establish that it purposefully availed them to Massachusetts. Hannon, 524 F.3d at

284. Furthermore, given the protections afforded by the litigation privilege, discussed in detail

below, the Firm had no reasonable expectation that it would be sued in a Massachusetts court for

actions taken on behalf of a California client.

                             (c)    Adjudicating this Dispute in Massachusetts is Unreasonable

               To determine the reasonableness element of whether to exercise personal jurisdiction

over a defendant, a court considers:

                      [T]he defendant’s burden of appearing in the forum state, the
                      forum state’s interest in adjudicating the dispute, the plaintiff’s



{B0340213.1}                                          13
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 14 of 18




                      interest in obtaining convenient and effective relief, the judicial
                      system’s interest in obtaining the most effective resolution of the
                      controversy, and the common interests of all sovereigns in
                      promoting substantive social policies.

A Corp. v. All American Plumbing, Inc., 812 F.3d 54, 61 (1st Cir. 2016).

               Adjudicating this dispute in Massachusetts would impose a significant burden on the

Firm. Attorney Cohen resides in California. Requiring him to retain Massachusetts counsel and

travel to Massachusetts to defend against Larson’s claims will be inordinately expensive.

Massachusetts has limited interest in adjudicating this dispute because the conflict does not raise

policy questions. Although Larson’s interest in relief is real, her interest in the venue is less

important because she can request the same relief in a more appropriate jurisdiction.

               Accordingly, the Court should dismiss Larson’s claims because she cannot meet her

burden establishing that the Court has personal jurisdiction over the Firm.

III.           ALL ALLEGATIONS AGAINST                      THE   FIRM     ARE     PROTECTED         BY
               LITIGATION PRIVILEGE

               Even if the Court determines that it has subject matter jurisdiction through Count IX and

personal jurisdiction over the Firm, it should nevertheless dismiss all claims against the Firm

under Fed. R. Civ. P. 12(b)(6) because their conduct is protected by the litigation privilege.

               A.     Standard of Review

               Pursuant to Fed. R. Civ. P. 12(b)(6), a defendant may move to dismiss an action against it

based solely on the pleadings for the plaintiff’s “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a complaint

must set forth “a plausible entitlement to relief.” Foran v. Styker Sales Corp., 2011 WL 652778,

*1 (D. Mass. Feb. 14, 2011), citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559 (2007). The

grounds of plaintiff’s “entitlement to relief requires more than labels and conclusions.” Bell Atl.




{B0340213.1}                                           14
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 15 of 18




Corp., 550 U.S. at 555. The Court must accept as true all of the factual allegations contained in

the complaint, but does not extend this consideration to legal conclusions. Ashcroft v. Iqbal, 556

U.S.662, 678 (2009).

               B.     The Firm’s Conduct is Protected by the Litigation Privilege

               A court may dismiss an action under Fed. R. Civ. P. 12(b)(6) if the alleged wrongful acts

are protected by the litigation privilege. See Riverdale Mills Corp. v. Cavatorta North Am., Inc.,

189 F.Supp.3d 317, 321 (D. Mass. 2016); see also Smartling, Inc. v. Easyling LLC, 2016 WL

913142 at *1 (D. Mass. 2016). “[A] motion to dismiss on the basis of the litigation privilege

only succeeds when the entitlement to the privilege is demonstrated by the complaint itself.”

Shirokov v. Dunlap, Grubb & Weaver, PLLC, 2012 WL 1065578 at *23 (D. Mass. 2012).

Moreover, application of the litigation privilege is fact-specific. Riverdale Mills Corp., 189

F.Supp.3d at 321.

               “The litigation privilege protects statements made in the institution or conduct of

litigation or in conferences and other communications preliminary to litigation.” Riverdale Mills

Corp., 189 F.Supp.3d at 321. The privilege “rests on the policy of permitting attorneys complete

freedom of expression and candor in communications in their efforts to secure justice for their

clients.” Encompass Ins. Co. of MA v. Giampa, 522 F.Supp.2d 300, 308 (D. Mass. 2007). The

privilege may extend to statements made to non-parties, so long as the statement is pertinent to

the supervening litigation. Id.; Loomis v. Tulip, Inc., 9 F.Supp.2d 22, 25 n.4 (D. Mass. 1998) (“It

is, therefore, apparent that nonparty status does not act as a bar to application of the litigation

privilege where either the communicatee or the communicator is the nonparty to the relevant

litigation.”). The privilege applies broadly, even to statements made maliciously or in bad faith.




{B0340213.1}                                          15
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 16 of 18




Riverdale Mills Corporation, 189 F.Supp.3d at 321. The only statements taken in the context of

litigation that would not be so protected are statements that are defamatory on their face. Id.

               The gravamen of Larson’s claim is that the Firm, when it wrote the letter to the BBF,

knew or should have known that Dorland had no legal basis for claiming statutory damages

because the Factual Letter copyright was registered almost a year after the Short Story was

initially published by ASF and Audible.6 The Firm should have known, Larson continues, that

under 17 U.S.C. § 412, statutory damages and attorney’s fees under the Copyright Act are

available only if Dorland’s Factual Letter was registered with the Copyright Office before the

claimed infringement.

               The Firm communicated with the BBF and Larson’s attorneys to protect its client’s

intellectual property. The BBF was already on notice of the controversy surrounding The

Kindest because Dorland had previously contacted the organization in June 20198. Complaint,

¶¶ 33-34. The Firm sent its cease and desist letter on July 3. Larson’s allegations, at best, are

that the Firm’s legal analysis in the cease and desist letter was incorrect.                   Legal analysis,

however, is an activity that the litigation privilege protects if it is part of communications

preliminary to litigation. See Encompass Ins. Co. of MA, 522 F.Supp.2d at 308 (“The absolute

[litigation] privilege protects statements made in the institution or conduct of litigation or in

conferences and other communications preliminary to litigation.”) (citations and internal

quotations omitted).

               Even accepting Larson’s allegations that the Firm only sent the cease and desist letter to

prevent the BBF from publishing The Kindest as true (the Firm disputes this), the Firm’s


6
  To the extent Larson is attempting to assert a claim for copyright misuse, the Court still does not have subject
matter jurisdiction. Grubb & Weaver, PLLC, No. CIV.A. 10-12043-GAO, 2012 WL 1065578, at *32 (holding that
copyright misuse may not be brought as an independent cause of action).




{B0340213.1}                                           16
                 Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 17 of 18




correspondence is still protected by the litigation privilege because it did not defame Larson. Id.

The Firm did not make statements to the press or another public forum. Contrast Encompass Ins.

Co. of MA, 522 F.Supp.2d at 308 (press release published in a public trade publication was not

privileged because the statements were to the media and went beyond restating information that

had already been published).              Rather, the Firm’s statements were made in furtherance of

protecting its client’s intellectual property rights; its communications were limited to the

potential publisher and the author’s attorneys.

               A finding that the Firm’s cease and desist letter is not protected by the litigation privilege

would reflect an ominous departure from case law protecting routine advocacy. Davidson v.

Cao, 211 F.Supp.2d 264, 275 (D. Mass. 2002) (quotations and citations omitted) (litigation

privilege “rests on the policy of permitting attorneys complete freedom of expression and candor

in communications in their efforts to secure justice for their clients”); Encompass Ins. Co. of MA,

522 F.Supp.2d at 308.              Such a ruling, in addition to being a departure from established

jurisprudence, would have a chilling effect on the practice of law. Accordingly, the Court should

dismiss all counts against the Firm under Fed. R. Civ. P. 12(b)(6).

IV.            CONCLUSION

               For the reasons set forth above, Cohen Business Law Group, P.C. and Jeffrey A. Cohen,

Esq. respectfully request that this Court ALLOW their Motion to Dismiss.



                                    REQUEST FOR ORAL ARGUMENT

               In accordance with Local Rule 7.1(d), counsel for the Defendants, Cohen Business Law

Group, P.C. and Jeffrey A. Cohen, Esquire, hereby requests a hearing for oral argument in

connection with this motion.




{B0340213.1}                                             17
               Case 1:19-cv-10203-IT Document 12 Filed 04/01/19 Page 18 of 18




                                                      THE DEFENDANTS,
                                                      COHEN BUSINESS LAW GROUP, PC,
                                                      AND JEFFREY A. COHEN, ESQUIRE,
                                                      BY THEIR ATTORNEYS,


DATED: 04/01/2019                                     /s/ Matthew H. Greene, Esq. (BBO# 673947)
                                                      Mark W. Shaughnessy, Esq. (BBO# 567839)
                                                      mshaughnessy@boyleshaughnessy.com
                                                      Matthew H. Greene, Esq. (BBO# 673947)
                                                      mgreene@boyleshaughnessy.com
                                                      Jeffrey W. Gordon, Esq. (BBO# 698874)
                                                      jgordon@boyleshaughnessy.com
                                                      Boyle | Shaughnessy Law, P.C.
                                                      695 Atlantic Avenue, 11th Floor
                                                      Boston, MA 02111
                                                      Phone: (617) 451-2000
                                                      Fax: (617) 451-5775

                                          L.R. 7.1(a)(2) CERTIFICATION

       I, Matthew H. Greene, certify that on March 29, 2019, I conferred with Plaintiff’s counsel
pursuant to Local Rule 7.1(a)(2), and Plaintiff’s counsel indicated that he would oppose this
motion.

DATED: 04/01/2019                                     /s/ Matthew H. Greene, Esq. (BBO# 673947)
                                                      Counsel for Defendants, Cohen Business Law
                                                      Group, PC and Jeffrey A. Cohen, Esquire



                                           CERTIFICATE OF SERVICE
         I hereby certify that this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as
non-registered participants on this 1st day of April, 2019.

               Counsel for Plaintiff, Sonya Larson:                       Defendant, Dawn Dorland Perry
                    Andrew D. Epstein, Esq.                            Appearance not yet entered for this Party
                  Barker, Epstein & Loscocco
                  176 Federal Street, Suite 502
                       Boston, MA 02110



                                                      /s/ Matthew H. Greene, Esq. (BBO# 673947)
                                                      Counsel for Defendants, Cohen Business Law Group, PC and
                                                      Jeffrey A. Cohen, Esquire




{B0340213.1}                                              18
